Dismissed and Memorandum Opinion filed October 16, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00510-CV

                         SUSANA V. IZAGUIRRE, Appellant

                                            V.

            FIDENCIO ALVAREZ AND MARIA I. CHAVEZ, Appellees


                       On Appeal from the 234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-30420


                  MEMORANDUM                        OPINION


      This is an appeal from a judgment signed March 14, 2012. The clerk’s record was
filed August 8, 2012. No reporter’s record was filed. No brief was filed.

      On August 28 2012, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before September 27, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                          2